Citation Nr: 0432786	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an increased disability evaluation for a 
right knee disability, to include the issue of restoration of 
the previously assigned 20 percent disability evaluation from 
May 1, 1989.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from November 
1970 to February 1978, 12 years prior active service, and a 
total of 20 years active service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 1989 and 
November 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In January 1989, the RO issued a rating decision which 
assigned a zero percent evaluation for the veteran's service-
connected right knee disability, then described as post-
operative residuals of meniscectomy, right knee, with early 
degenerative changes and minimal osteopenia and without 
limitation of motion (X-ray evidence only).  At this time, 
the veteran's right knee disability had been continuously 
evaluated as 20 percent disabling from March 1, 1978, the day 
of original service connection for the disability, to April 
30, 1989-a period well in excess of five years.  The veteran 
submitted a notice of disagreement to the reduction in 
February 1989, which the RO received in March 1989.

In April 1989, the RO issued a statement of the case, 
identifying the issue as one of entitlement to an increased 
evaluation for the service-connected right knee disorder.  
The veteran responded with a VA Form 9, "Appeal to Board of 
Veterans Appeals," in May 1989, continuing to identify the 
issue as one of a reduction of the previously assigned 20 
percent evaluation.  In addition, he noted that his 
disability had increased to the point his private physician 
recommended a total joint arthroplasty.

The veteran presented testimony at a hearing before the local 
hearing officer in July 1989.  The subsequent hearing 
officer's decision, dated in September 1989, granted a total 
temporary evaluation under 38 C.F.R. § 4.30 from April 21, 
1989 to May 31, 1989, but resumed a 10 percent evaluation 
effective June 1, 1989.

In June 1997, the RO issued a decision in which a 20 percent 
evaluation was granted for the right knee disability, then 
described as postoperative residuals meniscectomy with 
degenerative changes and minimal osteopenia, right knee, 
effective February 13, 1997.

By a March 2000 rating decision, the RO granted a temporary 
total evaluation for the right knee disability from January 
25, 2000, again under 38 C.F.R. § 4.30.  Effective March 1, 
2001, a 20 percent evaluation was assigned for the right knee 
disability, now described as postoperative total knee 
replacement, right knee, formerly shown as post operative 
residuals meniscectomy with degenerative changes and minimal 
osteopenia, right knee.

In March 2001, the veteran sent the RO a letter requesting 
reconsideration both of the termination of the temporary 
total disability evaluation and the resumption of the 20 
percent evaluation.  In May 2001, the RO issued a rating 
decision revising its previous, March 2000, rating action and 
granting a 60 percent evaluation for the right knee 
disability effective March 1, 2001.  The right knee 
disability has, from this point, been described as right knee 
status post total knee arthroplasty.

As the veteran's original appeal reaches back to the January 
1989 rating decision which reduced the original, 20 percent, 
evaluation, the veteran's claim concerning his right knee 
disability thus presented staged periods of time for 
consideration, i.e., (1) entitlement to an evaluation greater 
than 20 percent prior to April 21, 1989; (2) entitlement to 
an evaluation greater than 10 percent from June 1, 1989 to 
February 12, 1997, including the propriety of the reduction 
of the previous 20 percent evaluation, (2) entitlement to an 
evaluation greater than 20 percent from February 13, 1997 to 
January 24, 2000, and (3) entitlement to an evaluation 
greater than 60 percent from March 1, 2001.

The Board notes that evaluations greater than 10 percent were 
subsequently awarded by the RO, as noted above.  
Notwithstanding, such a grant does not resolve the issue of 
the propriety of reduction effectuated in the January 1989 
rating decision.  Nor do the subsequent grants of even higher 
disability evaluations resolve his claims, as they do not 
constitute a full grant of all benefits possible for the 
veteran's right knee disability.  As the veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for his right knee disability remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the interest of simplicity, and because the Board is 
herein granting the claim to restore the previous, 20 percent 
evaluation for the right knee disability, effective May 1, 
1989, the Board has chosen to refer to the issue as it is 
stated on the title page of this decision.  However, as 
described in the Remand which follows this decision, further 
development is required prior to determining whether 
evaluations in excess of the 20 percent and 60 percent 
evaluations subsequently assigned is warranted in the 
relevant time periods.

The veteran testified in May 2004 before the undersigned 
Veterans Law at the RO (Travel Board hearing), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002) and who will participate 
in this decision.  A copy of the hearing transcript issued 
following the hearing is of record.

The issue of entitlement to an increased evaluation for the 
service-connected right knee disability, to include an 
evaluation greater than 20 percent prior to April 21, 1989; 
an evaluation greater than 20 percent from June 1, 1989 to 
January 24, 2000; and an evaluation greater than 60 percent 
from March 1, 2001; and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on the part of the veteran.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO regarding the issue 
addressed in this decision.

2.  By a January 1989 rating decision, the RO reduced the 
disability evaluation assigned the veteran's right knee 
disability to zero percent effective May 1, 1989.

3.  At the time of the reduction, the veteran's service-
connected right knee disability had been rated at 20 percent 
since March 1, 1978, a period of greater than 5 years.

5.  At the time of the reduction, the record reflects that 
the veteran had been referred for additional surgery, and 
that he manifested clinical findings of severe degenerative 
joint disease in the right knee with complaints of pain on 
range of motion and objective observations of tenderness 
along the medial joint line and crepitation.  He was 
prescribed Feldene.

6.  The October 1988 VA examination report upon which the 
reduction was based was conducted absent review of the claims 
file, and particularly, absent review of specific private 
medical treatment records.

7.  The record does not demonstrate that, at the time the RO 
reduced the 20 percent evaluation assigned the veteran's 
right knee disability, there had been sustained material 
improvement in the service-connected right knee disability.


CONCLUSION OF LAW

Restoration of a disability evaluation for the service-
connected right knee disability to 20 percent from the date 
of reduction, May 1, 1989, is warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105 (1989-
2004); 38 C.F.R. 
§  3.344, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.41, 4.40, 4.45, 
4.71a, Diagnostic Code 5257-5010 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board notes that the RO has approached this claim as one 
involving an increased evaluation for the service-connected 
right knee disability.  Accordingly, the veteran has not been 
given notice of the laws and regulations governing reductions 
in evaluations and restoration thereof.  In addition, while 
the RO provided notice of the type of evidence required to 
establish a claim for an increased evaluation for his right 
knee disability, no VCAA notice was given concerning the 
issue of obtaining restoration of the previously assigned 20 
percent evaluation for his right knee disability, initially 
reduced in a January 1989 rating decision.  Nonetheless, in 
view of the fact that the Board is granting the benefit 
sought on appeal concerning the issue of restoration of the 
originally assigned 20 percent evaluation, and remanding the 
others for further development, any defect in complying with 
the duty to notify and the duty to assist is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that 
strict adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).




Restoration

In this case, service connection was granted in a February 
1979 rating decision for, among other disabilities, the 
postoperative residuals of right knee meniscectomy due to 
injury.  The right knee disability was evaluated as 20 
percent disabling, effective March 1, 1978, which is the day 
after the veteran was discharged from active service.

The RO based its decision on review of the service medical 
records, which were noted to show that the veteran sustained 
injury to the right knee which resulted in a meniscectomy 
with subsequent continued pain and discomfort.  The veteran's 
reports of medical history and examination prior to 
retirement reflect complaints of swelling and locking and 
findings of popping and pain in the right knee.  The examiner 
recorded a history of removal of right knee cartilage and 
knee cap, and noted in block 74, "Summary of Defects and 
Diagnosis," that the veteran was post right knee problems.  
No VA examination was then conducted.

In July 1987 and, again, in August 1988, the veteran filed 
claims for an increase in the disability evaluation assigned 
his right knee, citing treatment at Fitzsimons Army Medical 
Center in Aurora, Colorado (hereinafter, Fitzsimons) and 
Evans Army Community Hospital in Fort Carson, Colorado 
(hereinafter, Evans).  The RO obtained records from Evans, 
which reflected treatment for other conditions, including 
unstable angina and possible mild duodenitis.  However, a 
treatment record entry from the orthopedic clinic at 
Fitzsimmons dated in January 1988 and submitted by the 
veteran reveals findings of severe degenerative joint disease 
in the right knee with complaints of pain on range of 
movement, and objective observations of tenderness along the 
medial joint line and crepitation in the medial compartment 
of the patellar femoral joint as well as in the lateral joint 
line.  Results of X-rays were noted to reflect findings of 
generalized degenerative joint disease with involvement of 
the patellar femoral joint.  The physician prescribed Feldene 
and recommended arthroscopic wash out with debridement.  It 
was noted that the veteran did not then require a cane for 
ambulation. 

The law in effect at the time of the January 1989 rating 
decision was that where a reduction in an evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60 day period 
from date of notice to the payee expires.  The veteran was to 
be notified at his or her latest address of record of the 
action taken and furnished detailed reasons therefor, and to 
be given a 60 day period in which to present additional 
evidence as to why the reduction should not be effectuated.  
38 C.F.R. § 3.105(e) (1989).

The veteran responded with a notice of disagreement in 
February 1989, submitting a treatment record from his private 
treating physician at Evans.  This record reflects that 
further surgery was indicated to treat the right knee 
disability, specifically, arthroscopic debridement.  

In 1990, the regulation was subsequently revised to require a 
rating proposing the reduction or discontinuance, setting 
forth all material facts and reasons.  The provision of 60 
days in which to present additional evidence showing that 
compensation should be continued at the present level was 
retained.  See Fed. Reg. 13528 (April 11, 1990).  38 C.F.R. 
§ 105(e) (1990).  Other than a revision to add a paragraph 
(g) concerning reductions in monetary benefits under 
38 U.S.C. Chapter 18 for children first, suffering from spina 
bifida (see 62 Fed. Reg. 51278 (Sept. 30, 1997)) and, second, 
of Vietnam veterans (see 67 Fed. Reg. 49586 (July 31, 2002)), 
which resulted in changing the reference in 38 C.F.R. 
§ 3.105(e) from paragraph (h) to (i) only, this part of the 
regulation has remained unchanged since then.

In January 1989, the RO followed the procedural requirements 
then provided by the regulations.  However, the General 
Counsel of VA recently held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In doing so, it may be necessary for the 
Board to apply both the old and the new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 7-2003.  In 
the present case, however, the Board finds that such analysis 
is unnecessary, as the Board finds that the reduction itself 
is improper.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(h)(2) (1989-1997) and 38 C.F.R. 
§ 3.105(i)(2) (2004).  Where a reduction of benefits is found 
warranted following consideration of any additional evidence 
submitted and the reduction was proposed under the provisions 
of 38 C.F.R. § 3.105(e), the effective date of the final 
action shall be the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires.  38 C.F.R. § 3.105(h)(2)(i) (1989-1997) 
and 38 C.F.R. § 3.105(i)(2)(i) (2004).  Inasmuch as the RO 
indicated, in its April 1989 statement of the case, that it 
considered the medical evidence which the veteran submitted 
in February 1989, the RO satisfied this requirement as well.  
As noted above, however, the regulations were revised to 
require proposed notification of a pending reduction, which 
was not accomplished in this case.  However, again, as 
explained above, the Board finds it is not necessary to 
analyze whether such change in regulation was more or less 
beneficial to the veteran and then to determine whether 
application of that changed regulation is permitted in this 
case, because the Board finds that the reduction itself was 
improper.

Inasmuch as the RO complied, in essence, with the procedural 
requirements of 38 C.F.R. § 3.105(e) in effect at the time of 
the January 1989 rating decision, the issue of subsequent 
changes in this regulation notwithstanding, the question 
becomes whether the reduction was proper based on the 
applicable regulations.  Under 38 C.F.R. § 3.344, sections 
(a) and (b) are to be applied in cases involving an 
evaluation that had continued at the same level for five 
years or more; section (c) is to be applied if the RO reduced 
an evaluation that had been in effect for less than five 
years.  In this case, in reducing the 20 percent evaluation 
assigned the veteran's right knee disability to zero percent, 
the RO reduced an evaluation that had been in effect for more 
than five years, since March 1978.  Therefore, with regard to 
that particular reduction, sections (a) and (b) are 
applicable.

In evaluating the propriety of a reduction of an evaluation 
that had been in effect for more than five years, the Board 
must review the entire record of examinations and the 
medical-industrial history to ascertain whether the recent 
examination was full and complete.  Examinations that are 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Evaluations on account of diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination, except if all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  If material improvement in a physical or 
mental condition is clearly reflected, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Brown v. 
Brown, 5 Vet. App. 413, 420-21 (1993); Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a).  If doubt remains, the 
rating agency will continue the rating in effect, citing the 
former diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference "Rating continued pending reexamination _____ 
months from this date, § 3.344."  38 C.F.R. § 3.344(b).

In this case, the RO based its reduction on a single, October 
1988, VA examination, which was conducted absent review of 
the claims file.  Moreover, the RO did not obtain all records 
of private treatment of which it had been notified.  Of 
particular importance are records from Fitzsimons.  As 
described above, the treatment entry submitted by the veteran 
and dated in January 1988 clearly indicates that further 
surgical procedures for the right knee were recommended.  
Subsequent treatment records, again provided by the veteran, 
dated in February 1989 shows additional findings of pain and 
crepitation on range of motion, with tenderness over the 
anterior cruciate ligament and medial to lateral mild laxity.  
Results of X-rays were reported to show degenerative joint 
disease in the tri compartment.  The examiner noted the 
veteran was prescribed Motrin and used a cane to ambulate.  
An impression of advancing degenerative joint disease was 
made and the plan was to schedule the veteran for 
arthroscopic debridement.

The veteran subsequently submitted a statement dated in May 
1989 and proffered by his treating physician, Robert A. Coe, 
M.D., Captain, Marine Corps, Orthopedic Service at 
Fitzsimons.  Dr. Coe stated the veteran had recently 
undergone arthroscopic surgery at the medical facility, where 
he was found to have marked degenerative changes in all 
compartments of his right knee.  The condition, the physician 
opined, was likely to gradually progress and ultimately 
require total joint arthroplasty.  The veteran testified in 
July 1989 before a local hearing officer and submitted 
additional private clinical and hospital records dated from 
February to May 1989.  The veteran testified that his right 
knee had not, in fact, improved but, rather, required 
additional surgery.  He testified that he continued to 
experience pain and pain with movement, limited range of 
motion, instability, weakness, and episodes of collapse.  He 
further testified that he had had to miss work because of his 
right knee.  Treatment records support the veteran's 
testimony, showing that the recommended arthroscopic 
debridement, with lateral arthrotomy, was performed on the 
right knee in April 1989, with a final diagnosis of severe 
degenerative joint disease in the joint.  In addition, 
clinical findings included results of X-rays conducted in 
February 1989 that evidenced moderately severe, somewhat 
premature degenerative osteoarthritic changes in the joint.

Based on this information, the RO granted a temporary total 
evaluation under 38 C.F.R. § 4.30 from April 21, 1989 to May 
31, 1989, and assigned a 10 percent evaluation effective June 
1, 1989.

The October 1988 VA examination was conducted absent review 
of the claims file and any treatment records.  This is of 
critical importance as, during this time, the veteran was 
actively undergoing treatment for his right knee disability, 
swiftly requiring surgery, which the records reflect occurred 
in April 1989.  Moreover, this is the only examination that 
was conducted.  No follow-up examination was proffered the 
veteran after his April 1989 surgery, and the RO did not 
independently request the entirety of the veteran's medical 
treatment records from either Fitzsimons or Evans.

Therefore, the October 1988 VA examination-conducted without 
review of the claims file and treatment records-simply 
cannot establish that sustained material improvement in the 
veteran's right knee disability had taken place within the 
requirements of 38 C.F.R. § 3.344.  The RO conceded as much 
in granting both the temporary total evaluation under 
38 C.F.R. § 4.30 and the 10 percent evaluation effective June 
1, 1989.

Accordingly, the Board finds that the RO improperly reduced 
the 20 percent evaluation assigned the veteran's service 
connected right knee disability, effective May 1, 1989.  The 
veteran's claim for restoration of the 20 percent evaluation, 
effective from May 1, 1989, is therefore granted.

In so granting the restoration of the 20 percent evaluation 
effective the day it was originally effectuated in the 
January 1989 rating decision is not intended to, nor does it, 
disturb the subsequent grant of the total temporary 
disability evaluation under 38 C.F.R. § 4.30 which was 
assigned, effective April 21, 1989 to May 31, 1989, in the 
October 1989 rating decision.


ORDER

The reduction in the 20 percent evaluation assigned the 
service-connected right knee disability, not having been 
warranted, restoration of the 20 percent evaluation is 
granted, effective from May 1, 1989, subject to the statutory 
and regulatory provisions governing the payment of monetary 
benefits.


REMAND

The veteran further seeks a higher evaluation for his right 
knee disability, to include an evaluation greater than 20 
percent prior to April 21, 1989; an evaluation greater than 
20 percent from June 1, 1989 to January 24, 2000; and an 
evaluation greater than 60 percent from March 1, 2001.  In 
addition, the veteran also seeks entitlement to TDIU.

As previously pointed out, the veteran's originally claims 
seeking an increased evaluation for his service-connected 
right knee disability were received in July 1987 and August 
1988.  His service-connected right knee disability has been 
evaluated as follows:

?	March 1, 1978 to April 20, 1989, 20 percent disabling
?	April 21, 1989 to May 31, 1989, 100 percent disabling 
(38 C.F.R. § 4.30)
?	June 1, 1989 to February 12, 1997, 10 percent disabling
?	February 13, 1997 to January 24, 2000, 20 percent 
disabling
?	January 25, 2000 to February 28, 2001, 100 percent 
disabling (38 C.F.R. § 4.30)
?	March 1, 2001 to the present, 60 percent disabling.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First the veteran has averred and testified that he received 
private treatment for his right knee disabilities during the 
time periods in question and to the present from Fitzsimons 
and Evans.  As noted above, and in the Introduction, the 
entirety of these records has not been obtained.  These 
records are of crucial importance in being able to accurately 
evaluate the veteran's service-connected right knee 
disability for the time periods here at issue.

Second, the Board notes that the RO has not yet had an 
opportunity to evaluate the veteran's right knee disability 
in accordance with the holding of the U.S. Court of Veterans 
Appeals (hereinafter Court) in Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994), allowing separate, compensable 
evaluations for certain manifestations of a knee disability, 
provided the criteria for doing so is met, i.e., a 
symptomatic scar.  See also VAOPGCPREC 9-98, 63 Fed. Reg. 
56,703-04 (Oct. 22, 1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (Dec. 1, 1997).  Additionally, the VA General Counsel 
has issued a precedential opinion holding that "separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261, where a veteran has both a limitation 
of flexion and limitation of extension of the same leg; 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg."  
VAOPGCPREC 9-2004 (September 17, 2004).  

In addition, concerning that time period from March 1, 2001, 
to the present, when the veteran's right knee disability has 
been rated as 60 percent disabling, the RO must also consider 
whether an extraschedular evaluation is appropriate under 
3.321(b)(1).  In this regard, the Board notes that the 
veteran testified before the undersigned Veterans Law Judge 
that he is currently receiving disability benefits from 
Social Security Administration (SSA) based primarily on the 
severity of his service-connected his right knee disability.

Third, the most recent examination reports, conducted in 
March 2001 and September 2002, were conducted absent review 
of the entire claims file.  Given the absence of private 
medical records, it is the Board's judgment that there is a 
duty to provide the veteran with another VA examination.  The 
Board thus finds it would be helpful to proffer the veteran 
current examinations to include appropriate clinical testing 
and review of the claims file-to include all non-VA and VA 
treatment records-in totality.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

Finally, the Board notes that the issue of entitlement to 
TDIU must await the outcome of the issue of entitlement to an 
increased evaluation for the service-connected right knee 
disability, including whether or not extraschedular 
evaluation is appropriate.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  In addition, the Board notes that subsequent to 
the last VA examination of record, dated in March 2001, the 
RO granted service connection for additional disabilities.  
Re-examination is therefore required to determine his current 
status of employability.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must inform the appellant: (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to increased 
evaluations for his service-connected 
right knee, including the applicability 
of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1), and entitlement 
to TDIU; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service-connected right knee disability 
from July 1987 to the present, and 
service-connected disabilities from 2001 
to the present.  The RO should procure 
duly executed authorization for the 
release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, of treatment accorded 
him by the Evans Army Community Hospital 
in Fort Carson, Colorado and the 
Fitzsimmons Army Medical Center in 
Aurora, Colorado that are not already of 
record, and any and all inpatient and 
outpatient records to include records of 
individual and group therapy for mental 
health care treatment accorded him by 
Pikes Peak Mental Health Clinic 
Lighthouse and the Colorado Springs 
Mental Health Clinic.  In addition, the 
RO should request any and all outpatient 
and inpatient treatment records, to 
include any and all clinical medical 
records accorded him by the VA Medical 
Center (VAMC) in Denver, Colorado, 
Eastern Colorado HCS, and any other VAMC 
the veteran may identify, that are not 
already of record.

4.  The RO should obtain from SSA the 
determination which found the veteran 
disabled and any and all medical evidence 
relied upon in arriving at that decision.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations.  The claims folder, 
including all newly obtained evidence, 
must be sent to the examiner(s) for 
review.

First, the veteran should be examined by 
the appropriate specialists, to determine 
the extent of disability caused by his 
service-connected right knee disability.  
All indicated tests and studies should be 
performed.  The examiner(s) should 
address the following matters:

?	Summarize the medical history, 
including the onset and course, 
of his service-connected right 
knee disability.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected right knee.
?	Complete any diagnostic and 
clinical tests-including any and 
all orthopedic tests as required 
and any other tests as 
indicated-and provide diagnoses 
for any and all right knee, 
pathology identified.

Second, the veteran should be examined, 
by appropriate specialists, to determine 
the severity of his service-connected 
disabilities.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiners in 
connection with the examinations, and 
they should so indicate in their reports.  
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  They should also 
render an opinion as to the overall 
effect of the disability on the veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  The examiners should 
clearly outline the rationale for any 
opinion expressed.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for increased 
evaluations for his service-connected 
right knee to include an evaluation 
greater than 20 percent prior to April 
21, 1989; an evaluation greater than 20 
percent from June 1, 1989 to January 24, 
2000; and an evaluation greater than 60 
percent from March 1, 2001; and 
entitlement to TDIU, to include 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40, 
4.45; Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994), see also VAOPGCPREC 9-98, 
63 Fed. Reg. 56,703-04 (Oct. 22, 1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(Dec. 1, 1997); VAOPGCPREC 9-2004 
(September 17, 2004); and referral for 
consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2004).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



